                       IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF OREGON



 NATHANIEL C. BALLARD,                               Case No. 03:19-cv-0042-YY

                Plaintiff,                           ORDER

        v.

 AVIS BUDGET CAR RENTAL, LLC,

                Defendant.

Michael H. Simon, District Judge.

       United States Magistrate Judge Youlee Yim You issued Findings and Recommendations

in this case on October 25, 2019. ECF 23. Magistrate Judge You recommended that Avis’s

alternative motion to dismiss (ECF 20) be granted and that Mr. Ballard’s claims be dismissed

with prejudice for lack of prosecution. No party has filed objections and Mr. Ballard has

informed the Court that he will not be pursuing this action any further.

       Under the Federal Magistrates Act (“Act”), the court may “accept, reject, or modify, in

whole or in part, the findings or recommendations made by the magistrate.” 28 U.S.C.

§ 636(b)(1). If a party files objections to a magistrate judge’s findings and recommendations,

“the court shall make a de novo determination of those portions of the report or specified

proposed findings or recommendations to which objection is made.” Id.; Fed. R. Civ. P. 72(b)(3).

PAGE 1 – ORDER
       If no party objects, the Act does not prescribe any standard of review. See Thomas v.

Arn, 474 U.S. 140, 152 (1985) (“There is no indication that Congress, in enacting [the Act],

intended to require a district judge to review a magistrate’s report to which no objections are

filed.”); United States. v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc) (holding

that the court must review de novo magistrate judge’s findings and recommendations if objection

is made, “but not otherwise”).

       Although review is not required in the absence of objections, the Act “does not preclude

further review by the district judge[] sua sponte . . . under a de novo or any other standard.”

Thomas, 474 U.S. at 154. Indeed, the Advisory Committee Notes to Fed. R. Civ. P. 72(b)

recommend that “[w]hen no timely objection is filed,” the court review the magistrate judge’s

findings and recommendations for “clear error on the face of the record.”

       No party having made objections, this Court follows the recommendation of the Advisory

Committee and reviews Magistrate Judge You’s Findings and Recommendations for clear error

on the face of the record. No such error is apparent. Accordingly, the Court ADOPTS Magistrate

Judge You’s Findings and Recommendations. ECF 23. Avis’s alternative motion to dismiss

(ECF 20) is GRANTED and this case is dismissed with prejudice. Avis’s motion to compel is

DENIED as moot.

       IT IS SO ORDERED.

       DATED this 18th day of November, 2019.


                                                      /s/ Michael H. Simon
                                                      Michael H. Simon
                                                      United States District Judge




PAGE 2 – ORDER
